P4-LMORE, Judge
(concurring).
It is a basic constitutional principle that the taxpayers of a state or any other political subdivision cannot be required to bear the burden of an expenditure for the benefit of a single class or segment of society un*515less it serves a public purpose sufficiently tangible to be discernible to the courts. This concept is a logical corollary of the democratic philosophy that government exists only for the benefit of the people as a whole.
The “public purpose” served by a veteran’s bonus must be identified before it can be determined whether the classification of those to be benefited at the expense of the general public is reasonable or is arbitrary and, perforce, illegally discriminatory. On this question there is a difference in fundamental approach among the members of the court, and the object of this opinion is to explain that difference and record the viewpoint of at least three of the members concurring in the majority opinion.
The dissenting opinion of the minority proceeds on the theory that the bonus is in satisfaction of a moral obligation for services rendered to the Commonwealth by all veterans who were citizens of the state at the times of their entry into military service and is authorized by Sec. 3 of the Constitution of Kentucky. This may indeed represent the popular conception of why the bonus is to be paid. But Judges MILLI-KEN, WILLIAMS and I do not accept that viewpoint as a legally sufficient basis for the expenditure of public funds. Those who answered their country’s call were not summoned, by any state, and they served no provincial purpose. They served their country, the United States of America. The sacrifice made by each member of the military services inured alike to the benefit of every state and every citizen of the union. Sergeant York served Kentucky as surely as he served his own state of Tennessee, and if the bonus were payable strictly for services rendered he and every other veteran of the nation’s military forces in time of war would be equally entitled to it. But a state may not constitutionally make such payment for federal military service. See Ferguson v. Landram, 1 Bush. 548, 64 Ky. 548; 5 Bush. 230, 68 Ky. 230; People v. Westchester County National Bank, 231 N.Y. 465, 132 N.E. 241, 15 A.L.R. 1344.
There is a second and more practical reason why the theory of service to the state cannot be accepted as the proper basis for the bonus, for if it were sustained on that ground there would be no logical constitutional protection against any other special payments or supplementary emoluments the legislature might choose to make for past services or past benefits directly or indirectly conferred upon the public.
Frankly, whatever may be the theory on which it is said that the payment of a bonus by the state effects a truly public purpose, it is extremely thin. We all recognize that. If there be any with a real right to complain, it is those citizens and taxpayers who for reasons beyond their control did not have the privilege of taking up military arms for their country, but who may have sacrificed just as much in other ways, who will receive no bonus but will be forced to pay it.
The basis, threadbare as it is, on which we sustain the bonus is that the veterans residing in Kentucky are a segment of our population who can be classified or singled out for the payment of a benefit out of public funds as an adjustment for a presumed economic disadvantage or set-back suffered by each of them from a common cause. Stovall v. Gartrell, misconstrued in the dissenting opinion, was carefully worded to convey this thought. The “moral obligation” of the state is to ameliorate the changed status wrought upon its citizens by their military service, not to pay for the service. An analogy might be drawn to the purpose presumed to be achieved through the various types of public assistance wherein residence is one of the conditions of eligibility. See also the strict residence requirement (KRS 206.020) of the Confederate veterans pension law. So we postulate that his military service has had an economically crippling effect on each veteran, the disadvantage of which, though it may not be visible, presumptively continues extant, representing an inequity among our citizens that the legislature has a right to recognize and broadly adjust. Precise ad*516justment on an individual basis would, of course, be impossible.
It is our conception that the state not only has the right to confine its treatment of the problem to its own people, but would exceed the bounds of a valid public purpose to extend it beyond.
We recognize that the foregoing rationale leaves the present bonus law open to the argument that it discriminates arbitrarily against veterans who are and were on November 3, 1959, citizens and taxpayers of Kentucky but did not happen to reside here when they entered the service. However, had those of us inclined to that viewpoint joined with those who regard the act as discriminatory on the theory stated in the dissenting opinion the result would have been chaos, in that the act would have been declared invalid without a majority concurrence as to why. What fate may attend a suit properly raising the question in the federal courts under the equal protection clause of the 14th Amendment of the federal Constitution remains to be seen.
The questions considered in this litigation are of bristling public interest, making it difficult for the court to arrive at a conclusion free of emotion. But law must reflect the calm voice of reason. No law suits everyone. No law that has the effect of taking money from some of the people and giving it to others would satisfy every conception of what is “fair.” There are, in fact, even among veterans whom the act entitles to the bonus, those who feel honored that they were able to bear arms for their country, and would not have it any other way, who find in the freedoms guaranteed them by that country ample “requital” for whatever they may have done in her defense, and who feel it unfair that a bonus be paid at all. But the people have spoken on that question at a free election in a manner that leaves no doubt that, had it been necessary, a constitutional amendment to effect their purpose would have been adopted.
Under fundamental constitutional principles it is the duty of the courts to sustain whatever classifications may be imposed by the legislature in implementing the stated choice of the electorate, so long as they have some reasonable basis. The alternative would be to strike the law down entirely. For the reasons stated in the majority opinion, and here amplified, we find no legal substance in the theory that there is an unconstitutional discrimination against nonresidents of the state. In fact, it may be something of an understatement to say that from a strictly constitutional standpoint there is considerably more of a tangible basis for the classification than there is for the bonus itself.
WILLIAMS, J., concurs in this opinion.